PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sharma et al.
Application No. 16/778,848
Filing Date: January 31, 2020
Attorney Docket No. 20544.47
For: Integrated Process for Ethanol Separation from Fermented Broth for Low Temperature Applications
:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the petition under 37 CFR 1.182, filed October 8, 2020, to expedite consideration of the petition under 37 CFR 1.55(f), filed September 25, 2020, to accept the certified copy of a foreign application. 

The petition under 37 CFR 1.182 is hereby granted, in as much as, the $420 petition fee has been received.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition 
is granted.

The Office acknowledges receipt of the certified copy of Indian Patent Application 
No. 201921014261 received on September 21, 2020.  

In the present petition, petitioner states “Applicant also respectfully requests a corrected Filing Receipt to reflect all changes made in the corrected ADS submitted herewith”. Petitioner should note that no corrected Application Data Sheet was filed with the present petition nor has one been located in the official file record. 

This application is being referred to Technology Center Art Unit 1657 for examination in due course. 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or examination of the application should be directed to the Technology Center at (571) 272-1600. 



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions